FILED
                             NOT FOR PUBLICATION                            JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KUMAR SANT,                                      Nos. 07-70766
                                                      07-72497
               Petitioner,
                                                 Agency No. A072-117-464
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Kumar Sant, a native and citizen

of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders

denying his motions to reconsider. Our jurisdiction is governed by 8 U.S.C. 1252.

We review for abuse of discretion the denial of a motion to reconsider, Cano-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we review de novo claims of

due process violations in immigration proceedings, Colmenar v. INS, 210 F.3d
967, 971 (9th Cir. 2002). We deny in part and dismiss in part petition No. 07-

70766 and we deny petition No. 07-72497.

      The BIA did not abuse its discretion in denying Sant’s motions to reconsider

because they were filed more than two years after the BIA’s October 1, 2002, order

summarily affirming the immigration judge’s (“IJ”) decision, see 8 C.F.R.

§ 1003.2(b)(2) (motion to reconsider a decision must be filed with the BIA within

30 days after the mailing of the decision), and Sant failed to establish grounds for

equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003)

(equitable tolling available “when a petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence”).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159

(9th Cir. 2002).

      We decline to reconsider Sant’s challenge to the IJ’s underlying adverse

credibility determination because this court already decided the issue in Sant v.

Ashcroft, No. 02-73433 (9th Cir. July 15, 2004). See Merritt v. Mackey, 932 F.2d
1317, 1320 (9th Cir. 1991) (explaining that under the “law of the case doctrine,”


                                                                                   07-70766
one panel of an appellate court will not reconsider questions which another panel

has decided on a prior appeal in the same case).

      Finally, Sant’s due process claims fail because proceedings were not “so

fundamentally unfair that [he] was prevented from reasonably presenting his case.”

Colmenar, 210 F.3d at 971.

      No. 07-70766:       PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      No. 07-72497:       PETITION FOR REVIEW DENIED.




                                         3                                   07-70766